This is an action to recover the value of services rendered in procuring a pardon for the defendant.
There was a verdict and judgment for the plaintiffs, and the defendant appealed.
We have carefully examined the record and find no error. The rulings upon evidence, considered in connection with the caution given to the jury, were clearly right, and the whole controversy resolved itself into an issue of fact for the jury.
The plaintiffs first alleged a special contract to pay them $500, but abandoned this cause of action and recovered $350 on a quantum meruit.
No error.
(776)